PER CURIAM.
Jorge Pita appeals from an order summarily denying a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this court must reverse unless the post-conviction record shows conclusively that the appellant is entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(A) & (D).
Because the defendant Pita made a facially valid claim of ineffective assistance of counsel in Issue 2 of his petition, and because the record now before us fails to make the required showing, we reverse the order and remand for an evidentiary hearing or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief. See Ryland v. State, 880 So.2d 816 (Fla. 1st DCA 2004).
Reversed and remanded for further proceedings.